DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a non-final Office Action on the merits.  Claims 1-21 are currently pending and are addressed below.
Examiner's Note

Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims.
Priority
1.	Acknowledgment is made of applicant's claim priority for U.S. Patent Application Serial No. 15/653,257 was filed on 07/18/2017 and U.S. Provisional Patent Application Serial No. 62/520,288 was filed on 06/15/2017.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 07/12/2021 and 12/01/2021 are being considered by the examiner.
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

4.	Claim 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10450055.
 
Instant application 16/658359
U.S. Patent No. 10450055.
An apparatus comprising : 
a collection engine, and wherein: the collection engine is to: 
obtain first monitoring information corresponding to a first set of control surfaces, the first set including the first control surface on a first side of the aircraft and the second control surface on a second side of the aircraft, the second side opposite the first side; and 
obtain second monitoring information corresponding to a second set of the control surfaces, the second set including a third control surface on the first side and a fourth control surface on the second side; and the non-responsive component detector is to determine the position difference based on at least one 

a non-responsive component detector to determine a position difference between a first position of a first control surface of an aircraft and a second position of a second control surface of the aircraft, the first position lagging the second position, and 
a command generator, in response to determining that the position difference satisfies a threshold, 


- 53 -PATENT Attorney Docket No. 16-2901-US-CNTthe non-responsive component detector is to determine a second position difference between a third position of the first actuator and a fourth position of the second actuator, the third position lagging the fourth position; and in response to the second position difference satisfying a second threshold, (claim 6)


a command generator to deactivate a first set of control surfaces while a second set of the control surfaces remains active, the first set of the control surfaces including the first control surface on a first side of the aircraft and the second control surface on a second side of the aircraft, the second set different from the first set, the deactivating (claim 2)













cease movement of the second actuator; attempt to move the first actuator to the fourth position; and cease movement of the first actuator when moved to the fourth position (claim 6)

cease movement of the second control surface at the second position: 
attempt to move the first control surface to the second position: and 
cease movement of the first control surface when moved to the second position.






 a collection engine to: 



obtain first monitoring information corresponding to a first set of control surfaces of an aircraft, the first set including a first control surface on a first side of the aircraft and a fourth control surface on a second side of the aircraft, the second side opposite the first side, the first control surface including a first actuator and a second actuator; and 
obtain second monitoring information corresponding to a second set of control surfaces of the aircraft, the second set including a second control surface on the first side and a third control surface on the second side; 





determine when a first position difference between a first position of the first control surface and a second position of the fourth control surface satisfies a first threshold based on at least one of the first or the second monitoring information, the first position lagging the second position, the determining including: 

calculating a second position difference between a third position of the first actuator and a fourth position of the second actuator; and comparing the second position difference to a second threshold; 

a command generator to deactivate the first set while the second set remains active when at least one of (1) the first position difference satisfies the first threshold or (2) the second position difference satisfies the second threshold based on the comparison, the command generator is to deactivate the first set by: 

ceasing movement of the fourth control surface at the second position; 

ceasing movement of the second actuator at the fourth position when the third position lags the fourth position; 
attempting to move the first actuator to the fourth position; and 
ceasing movement of the first actuator when moved to the fourth position; and 
ceasing movement of the first control surface when moved to the second position.



5.	Although the claim 1 at issue are not identical, they are not patentably distinct from each other because the claims in the instant application recites substantially the same limitations of apparatus of claim 1 of the U.S. Patent No. US10450055.
Except claim 1 is missing the limitations in claim 2, 3 and 6 including: the collection engine the data of first, second, third and fourth control surface; and computing a  second position difference between a third position of the first actuator and a fourth position of the second actuator; and comparing the second position difference to a second threshold; and ceasing movement of the fourth control surface at the second position; attempting to move the first control surface to the second position by: 
ceasing movement of the second actuator at the fourth position when the third position lags the fourth position. It is obvious to have engine data to collect various control 
6.	Following same analysis of claim 1 as discussed above, claim 8 of instant application at issue are not identical, they are not patentably distinct from each other because the claims in the instant application recites substantially the same limitations of the CRM claim 12 of U.S. Patent No. 10450055. Except claim 8 is missing similar limitations of (claims 9, 10 and 13) as discussed in above, however,  It is obvious to have engine data to collect various control surfaces; and second position difference between a third position of the first actuator and a fourth position of the second actuator and compare it to a threshold; and ceasing movement of the fourth control surface at the second position; attempting to move the first control surface to the second position by: ceasing movement of the second actuator at the fourth position when the third position lags the fourth position. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to have modified claim 8 of the instant 
7.	Following same analysis of claim 1 as discussed above, claim 15 of instant application at issue are not identical, they are not patentably distinct from each other because the claims in the instant application recites substantially the same limitations of the method claim 6 of U.S. Patent No. 10450055. Except claim 15 is missing similar limitations of (claims 16, 17 and 20) as discussed in above, however,  It is obvious to have engine data to collect various control surfaces; and second position difference between a third position of the first actuator and a fourth position of the second actuator and compare it to a threshold; and ceasing movement of the fourth control surface at the second position; attempting to move the first control surface to the second position by: ceasing movement of the second actuator at the fourth position when the third position lags the fourth position. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to have modified claim 15 of the instant application to includes the limitations of claims 16, 17 and 20 in order to enhance aircraft safety.

Claim Interpretation
8.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


9.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“non-responsive component detector” in claims 1, 3, 4, 5 and 6.
“command generator” in claims 1, 2, 4, 5, 6 and 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
13.	Claims 1, 3, 6-8, 10, 13-15, 17 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over US2011/0255968 to Recksiek.
14.	Regarding claims 1, 8 and 15, Recksiek discloses a method, non-transitory computer readable storage medium comprising instructions and an apparatus (see at least [¶ 49-70 & 90-93] and Figs. 1 & 4a) comprising: 
a non-responsive component detector to determine a position difference between a first position of a first control surface of an aircraft and a second position of a second control surface of the aircraft, the first position lagging the second position (the system includes sensors that determine the position of first and second landing flaps (A1 & A2)/control surfaces and these position data is transmitted to monitor 5/controller, where the monitor determine the position difference of the flaps positions, that means one of the flap is lagging the other flap see at least [¶ 36-38 & 51-59] and Fig. 1), and 
a command generator, in response to determining that the position difference satisfies a threshold (the controller/ monitor compare the position difference to a predetermine level/threshold see at least [¶ 38]), the command generator is to: 
attempt to move the first control surface to the second position (the system includes an adjustment device that is coupled to an adjustment flap which adjust the lagging flap to second position see at least [¶ 13-17, 26-28, 57-58 & 93]); and 

Recksiek does not explicitly disclose cease movement of the second control surface at the second position.
However, Recksiek discloses sensors that detect position of the flaps and the monitor determine the position difference of the flaps position and the system includes an adjustment device that is coupled to an adjustment flap adjust the position of the flap so the flaps are symmetrical (see at least [¶ 49-70 & 90-93]), that means the system cease movement of the flap and move another flap in order to arrange symmetry of the flaps. Therefore, from Recksiek own teaching. It would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to have the controller cease the movement of the first flap in the second position to achieve the flaps symmetry in order to enhance the safety.

15.	Regarding claims 3, 10 and 17, Recksiek discloses further including a collection engine (local data concentrator rdc see at least [¶ 49, 66] and Figs. 4a), and wherein: the collection engine is to: 
obtain first monitoring information corresponding to a first set of control surfaces (position sensors 22 detect data of the set of control surfaces as shown in Fig. 1 see at least [¶ 58-59 & 66] and Figs. 1 & 4a), the first set including the first control surface on a first side of the aircraft and the second control surface on a second side of the aircraft, 
obtain second monitoring information corresponding to a second set of the control surfaces, the second set including a third control surface on the first side and a fourth control surface on the second side (position sensors 22 detect data of the set of control surfaces as shown in Fig. 1 and the outer landing flap A1 and outer landing flap B2 as shown in Fig. 1 see at least [¶ 51-55, 58-59 & 66] and Figs. 1 & 4a); and 
the non-responsive component detector is to determine the position difference based on at least one of the first monitoring information or the second monitoring information (adjusting device monitoring function 40 receive all the detected sensors data (S11-a….S22-a and S11-b …S22-b) and the system determine control surface is not working based on the asymmetry sensor that indicate the control surface is nonresponsive/not working properly, the examiner interpret control surface is not working as non-responsive control surface see at least [¶ 60-61, 63, 65-66 & 93] and Figs. 1 & 4a). 

16.	Regarding claims 6, 13 and 20, Recksiek discloses wherein the position difference is a first position difference, the threshold is a first threshold (the controller/ monitor compares the position difference to a predetermine level/threshold see at least [¶ 38]), the first control surface including a first actuator and a second actuator, the second control surface including a third actuator and a fourth actuator (actuators 20 as shown in figs. 1-2), and 

the command generator is to: cease movement of the second actuator (the controller/monitor 5 and controller avoid asymmetries by adjustment of flap affected by the fault case are no longer actuated, that means the controller generate command to cease movement of the actuator see at least [¶ 90-93] and Fig.1-2)
attempt to move the first actuator to the fourth position (the system includes an adjustment device that is coupled to an adjustment flap which actuates the first actuator to adjust the lagging flap to a position/fourth position to match position of the second flap see at least [¶ 13-17, 26-28, 57-58 & 93]); and 
Recksiek does not explicitly discloses the non-responsive component detector is to determine a second position difference between a third position of the first actuator and a fourth position of the second actuator, the third position lagging the fourth position; and attempt to move the first actuator to the fourth position; and cease movement of the first actuator when moved to the fourth position.
However, Recksiek discloses system includes plurality of position sensors to detect the position of actuators and the controller determines the position difference and adjusting the position of the actuators so the flaps are symmetrically positioned, that means third position of first actuator is trailing the position of the second actuator and moving the first actuator to fourth position of second actuator see at least [¶ 13, 57-58, 65 & 93] and Fig. 1-2). Furthermore, Recksiek discloses the system lock the adjustment flap in its current adjustment state/fourth position once the actuator matches the position with 

17.	Regarding claims 7, 14 and 21, Recksiek discloses all limitation as discussed above, Recksiek does not explicitly disclose in response to the first actuator being unable to move to the fourth position, the command generator is to: cease movement of the first actuator at the third position; move the second actuator to the third position; and cease movement of the second actuator when moved to the third position.  
However, Recksiek discloses the system includes plurality of position sensors to detect the position of actuators and detect the faulty device and jammed actuator (see at least [¶ 17-20 & 23]). Furthermore, Recksiek discloses the controller adjust the position of the actuators so the flaps are symmetrically positioned, that means move the second actuator to third position to match the first actuator when the first actuator is jammed and the keep the second actuator at third position/cease movement of the second actuator see at least [¶ 13, 57-58, 65 & 93] and Fig. 1-2).
Therefore, from Recksiek own teaching. It would have been obvious to those having ordinary skill in the art before the effective filing date controller move the second actuator to third position to match the first actuator when the first actuator is jammed . 

18.	Claims 2, 4-5, 9,11-12, 16, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over US2011/0255968 to Recksiek in view of US2007/0108342 to Hanlon et al. 
19.	Regarding claims 2, 9 and 16, Recksiek discloses wherein the command generator is to. in response to the first control surface being unable to move to the second position (discloses the system includes plurality of position sensors to detect the position of actuators and detect the faulty device and jammed actuator see at least [¶ 17-20 & 23]), deactivate a first set of control surfaces while a second set of the control surfaces remains active (the adjustment device is coupled to an adjustment flap of an aircraft and the system send a reconfiguration commands can involve the deactivation of an adjustment device which is deactivating the first set of flaps see at least [¶ 69] and Figs. 1-2 and 3a-4b, for more clarification about the deactivate limitation Examiner is relying on secondary reference of Hanlon), the first set of the control surfaces including the first control surface on a first side of the aircraft and the second control surface on a second side of the aircraft, the second set different from the first set (as shown in Fig. 1 first and second set of flaps incudes actuators see at least [¶ 58-59 & 65-66] and Figs. 1-2 & 3a- 4b), 
the deactivating including: moving the second control surface to the first position (the adjustment device adjust the flaps to keep the symmetry, that means move the second flap to first position see at least [¶ 93 &95]); and 
see at least [¶93 & 95]).  
Recksiek does not explicitly disclose deactivate and ceasing movement of the first control surface at the first position
However, Recksiek discloses sensors that detect position of the flaps and the monitor determine the position difference of the flaps position and the system includes an adjustment device that is coupled to an adjustment flap adjust the position of the flap so the flaps are symmetrical (see at least [¶ 49-70 & 90-93]), that means the system cease movement of the flap and move another flap to the same position in order to arrange symmetry of the flaps. Therefore, from Recksiek own teaching. It would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to have the controller cease the movement of the first flap in the first position to achieve the flaps symmetry in order to enhance the safety.
However, Hanlon is directed to reconfigurable flight control surface actuations system. 
Hanlon discloses the system deactivate the set control and stopping the movement of control surfaces see at least [¶ 22-23] and Figs. 1& 2). Therefore, from the teaching of Hanlon, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Recksiek to the use the technique of deactivating the set control surfaces and stop the movement of the control surface similar to that of the teaching of Hanlon in order to enhance the wings operation.  


wherein: the non-responsive component detector is to:  - 52 -PATENT Attorney Docket No. 16-2901-US-CNT 
determine a skew position difference between the first actuator and the second actuator (asymmetry sensor 23 and the controller/monitor 5, hence the controller is capable of calculating the skew position difference actuators and compare it to a threshold see at least [¶ 60] and Fig. 1); and 
compare the skew position difference to a second threshold (“the controller/monitor 5, which indicates whether the ends of the rotating shaft power trains 11 or 12 are being rotated within a prescribed range” that means the monitor compare the skew position difference to prescribed range (range which includes a lower limit/first threshold and upper limit/second threshold) see at least [¶ 60]); and 
the command generator is to deactivate the first set of the control surfaces while the second set of the control surfaces remains active in response to determining that the second threshold is satisfied (the adjustment device is coupled to an adjustment flap of an aircraft and the system send a reconfiguration commands can involve the deactivation of an adjustment device which is deactivating the first set of flaps see at least [¶ 69] and Figs. 1-2 and 3a-4b, for more clarification about the deactivate limitation Examiner is relying on secondary reference of Hanlon).  


21.	Regarding claims 5, 12 and 19, Recksiek discloses the threshold is a first threshold, the first control surface is in a first set of control surfaces and the second control surface is in a second set of the control surfaces, the first control surface including a first actuator and a second actuator (as shown in Fig. 1 first and second set of flaps incudes actuators see at least [¶ 58-59 & 65-66] and Figs. 1 & 4a), and 
wherein: the non-responsive component detector is to: 
determine a force difference between the first actuator and the second actuator (load/force sensors 31 and 32, and the controller/monitor 5, hence the controller is capable of calculating the first force difference actuators and compare it to a threshold see at least [¶ 57, 63 & 74] and Fig. 1). 
compare the force difference to a second threshold (the system use the range allows forces, that means use the lower/first threshold  and upper/second threshold see at least [¶ 77]); and the command generator is to deactivate the first set of the control surfaces while the second set of the control surfaces remains active in response to determining that the second threshold is satisfied (the controller/monitor 5 and controller avoid asymmetries by adjustment of flap affected by the fault case are no longer 
Hanlon discloses the system deactivate the set control and stopping the movement of control surfaces see at least [¶ 22-23] and Figs. 1& 2). Therefore, from the teaching of Hanlon, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Recksiek to the use the technique of deactivating the set control surfaces and stop the movement of the control surface similar to that of the teaching of Hanlon in order to enhance the wings operation.  

Conclusion
22.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHID BENDIDI whose telephone number is (571)272-4896. The examiner can normally be reached W-F 8-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHID BENDIDI/Primary Examiner, Art Unit 3667